Exhibit 10.28

[gsd1ecy3mw2l000001.jpg]

January 15, 2019

Mr. Robert E. Bostrom

Via electronic mail

 

Dear Bob,

 

This letter confirms the offer of employment by Pier 1 Imports, Inc., through
its subsidiary, Pier 1 Services Company (together, the “Company”), for the
position of Executive Vice President, Chief Legal and Compliance Officer and
Corporate Secretary, in Fort Worth, Texas, effective on or before January 23,
2019 (“Start Date”) based on mutual agreement and pursuant to the terms of the
Employment Term Sheet attached hereto as “Exhibit A” and made a part hereof. The
position reports directly to the Chief Executive Officer at a starting base
salary of $615,000 per year ($23,658.84 bi-weekly), subject to required
withholdings for applicable taxes and voluntary pay deductions.

This offer of employment is contingent upon the completion, receipt and review
of all references and background checks currently underway, each subject to the
Company's approval and approval of the Employment Term Sheet by the Compensation
Committee and the Board of Directors of Pier 1 Imports, Inc.

You represent and warrant to the Company that (a) as of the Start Date with the
Company, you are not subject to any obligation, written or oral, containing any
non-competition provision or any other restriction that would result in any
restriction on your ability to accept and perform this or any other position
with the Company or any of its affiliates, except as provided in the Agreement
between Abercrombie and Fitch and Robert Bostrom provided to the company, and
(b) you are not (i) a member of any board of directors, except for certain
not-for-profit boards previously disclosed to the Company, board of trustees or
similar governing body of any for-profit, non-profit or not-for-profit entity,
or (ii) a party to any agreement, written or oral, with any entity under which
you would receive remuneration for your services, except as disclosed to and
approved by the Company in advance of the Start Date. You agree that you will
not (A) become a member of any board or body described in clause (b)(i) of the
preceding sentence or (B) become a party to any agreement described in clause
(b)(ii) of the preceding sentence, in each case without the prior written
consent of the Company, such consent not to be unreasonably withheld. Further,
you agree you will not disclose or use, in violation of any obligation of
confidentiality, any information that you acquired as a result of any previous
employment or otherwise.

If this letter and the attached Employment Term Sheet correctly sets forth your
understanding of the Company’s offer of employment, then please sign where
indicated below to acknowledge your acceptance and return a copy to me.

Sincerely,

 

Pier 1 Services Company

 

By:

Pier 1 Holdings, Inc., its managing trustee

 

 

 

 

 

 

 

By:

/s/ Christine Murray

 

 

Christine Murray, Senior V.P. – Human Resources

 

 

and Chief Human Resources Officer

 

 

 

 

Agreed to:

 

 

 

 

/s/ Robert E. Bostrom

1-16-19

Robert E. Bostrom

Date

 

 

 

 

 

 

cc: Cheryl Bachelder

 

Exhibit “A” TO OFFER Letter

 

--------------------------------------------------------------------------------

Employment term sheet

 

 

This term sheet summarizes the principal terms and conditions of the proposed
employment of Robert Bostrom (“Executive”) by Pier 1 Imports, Inc., through its
subsidiary, Pier 1 Services Company (together, the “Company”), effective upon
the Start Date as defined in the offer letter which this Exhibit A is attached
to.

 

Position

 

Executive Vice President, Chief Legal and Compliance Officer and Corporate
Secretary

 

Office Location

Company Headquarters, Fort Worth, Texas

 

Duties and Reporting Relationship

 

Duties commensurate with position description attached, reporting directly to
Chief Executive Officer.

Base Salary

$615,000 per year, subject to annual review by the Compensation Committee.

 

Sign on Bonus

$375,000 payable upon commencement of employment; subject to pro rata clawback
in the event Executive terminates his employment with the Company without Good
Reason or is terminated for Cause (each as defined in the Executive Agreement
referenced below) in either case within 12 months following commencement of
employment pursuant to the Sign-On Bonus Repayment Agreement attached hereto.

 

Annual Short-Term Incentive

Participation in the Company’s annual cash incentive program at 125% upon
commencement of employment through the remainder of FY19 (3/2/19) and through
all of FY20, and then in FY21 at a level commensurate with other senior
officers, in each case as determined annually by the Compensation Committee in a
manner consistent with other senior officers.

 

Initial Time-Vesting Stock Award

One-time grant of restricted stock having a value equal to $375,000 granted upon
commencement of employment (with the exact number to be determined by dividing
$375,000 by the thirty-day trailing average stock price as of the employment
commencement date).  Vests in equal annual installments on the first, second and
third anniversaries of the grant date, subject to Executive’s continued
employment with the Company.  The restricted stock shall vest in full in the
event Executive’s employment is terminated by the Company without Cause or by
the Executive for Good Reason (each as defined in the Executive Agreement). The
restricted stock will be registered on a Form S-8 filed with the SEC on or prior
to the date of grant, and will be granted pursuant to a restricted stock award
agreement in the form attached hereto.

 

Annual Long-Term Incentive

Long-term incentive award having a target value equal to $615,000 (100% of base
salary) based on FY20 LTI plan design (TBD) and granted commensurate with FY20
LTI grant in a manner consistent with other senior officers.

 

Future Equity Awards

 

Eligible for grants of stock awards under the Company’s Long-Term Equity
Incentive Plan at a level commensurate with other senior officers. Future fiscal
long-term equity incentive plans are subject to Compensation Committee and Board
of Directors authorization and approval.

 

Executive Agreement

The Company and Executive will enter into an Executive Agreement in the form
attached hereto providing for 12 months of salary continuation in the event
Executive’s employment with the Company is terminated by the Company without
Cause or by Executive for Good Reason (each as defined in the Executive
Agreement).

  

Non-Compete, Non-Solicitation and Non-Disclosure

Subject to non-compete, non-solicitation and confidentiality provisions for a
period of one year following termination of employment pursuant to the Executive
Agreement.

 

Group Insurance Plan

Eligible to participate in Company broad-based health and welfare plans,
long-term disability, dental insurance, accident insurance, vision and life
insurance, and a prescription drug plan. Subject to terms of plans.

 

Pier 1 will reimburse Executive for COBRA costs pending eligibility for Pier 1’s
welfare benefit plans.

 

--------------------------------------------------------------------------------

Stock Purchase Plan

Eligible to purchase Pier 1 Imports, Inc. common stock through contributions of
up to 20% of eligible compensation, plus Company matching contributions of 25%
of amounts contributed. Subject to terms of plan.

 

Deferred Compensation Plan

Eligible participation includes company matching contributions equal to 100% of
the first 1% of eligible compensation deferred and 50% of the next 4% of
eligible compensation deferred. Subject to terms of plan.

 

40l(k) Retirement Plan

Eligible participation includes company matching contributions based on pre-tax
contributions to the plan equal to 50% of the first 8% of eligible compensation.
Subject to terms of plan.

 

Relocation Payment

$100,000 payable upon hire; subject to pro rata clawback in the event Executive
terminates his employment with the Company without Good Reason or is terminated
for Cause (each as defined in the Executive Agreement) in either case within 12
months following commencement of employment pursuant to the terms of the
Executive Relocation Bonus Repayment Agreement attached hereto.  The relocation
payment shall be in lieu of, and Executive shall not be eligible for, any
reimbursement of actual relocation expenses pursuant to the Company’s standard
relocation policy or otherwise.

 

Vacation

One week of vacation granted upon Start Date. Five weeks of vacation granted on
the first day of FY20 (3/3/19).

 

Reimbursement of Business Expenses

 

In accordance with Company guidelines.

Indemnification

 

The Company will enter into an Indemnification Agreement with Executive in the
form attached hereto, which is consistent with indemnification agreements
entered into with certain of its other senior executive officers.

 

D&O Insurance

 

The Executive will be covered by any directors and officers liability insurance
policy (or policies) maintained by the Company during the employment term and
thereafter consistent with the Indemnification Agreement.

 

Merchandise Discount

25% discount on all Pier 1 Imports merchandise, subject to Associate Discount
Policy.

 

 

 

 

 

 